Citation Nr: 0631827	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-20 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chest pain.  

2.  Entitlement to service connection for coronary artery 
diseases (CAD).  

3.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for cholestoma with 
right ear hearing loss.  



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
chest pain, CAD, COPD, and cholestoma with right ear hearing 
loss.  

The veteran testified at a Travel Board hearing in July 2006 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record in the claims 
folder.  

The veteran is unrepresented in this case.  

The issues of service connection for CAD, COPD, and 
cholestoma with right ear hearing loss being remanded are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has chest pain associated with a disability related to his 
active service.  

2.  Chest pain is not a disability for which service 
connection can be granted.  


CONCLUSION OF LAW

A chest pain condition is not a disease which was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This was accomplished.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
this element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of his claim on appeal, any 
question as to the appropriate disability award or effective 
date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records pertinent to the claim that needs 
to obtained.  He was offered a hearing and testified before 
the undersigned VLJ at a Travel Board hearing in July 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection

The veteran asserts, in essence, that service connection is 
warranted for chest pain that began during his active duty 
service.  He maintains that excessive drinking and smoking 
that began in service when he had access to ration cards 
resulted in his alleged chest pain disability.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

After a thorough review of the record, the veteran's claim 
for service connection for a chest pain condition must fail.  

Service medical records are devoid of any findings, 
treatment or diagnoses of chest pain or a disability with 
resulting chest pain.  Further, there is no medical record 
of evidence showing a disability diagnosed as chest pain.  
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and in the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Only the 
veteran's reported history and complaints have attributed 
chest pain to a disability incurred in service.  The 
veteran's statements, while acknowledged by the Board, lack 
probative value, as he has not shown, nor claimed, that he 
possesses the medical expertise that is required to render a 
competent opinion as to actual diagnoses and/or medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has complained of pain in the chest and has testified before 
the undersigned that it began in service.  Unfortunately, 
pain does not, by itself, without a diagnosed or 
identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted.  See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 
2001).  Accordingly, the Board finds that it is not shown 
that the veteran's claimed condition was incurred in or 
aggravated in service.  As such, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) is not for application in 
this case and the veteran's claim for service connection for 
chest pain is not warranted.


ORDER

A chest pain condition is denied.  


REMAND

In the instant case, the Board finds it necessary to remand 
the claims for further development.  

During the veteran's July 2006 Travel Board hearing, the 
veteran submitted VA personnel records in support of his 
claims.  The VLJ gave the veteran the opportunity to waive 
his right to initial AOJ consideration of the newly 
submitted evidence, and have the Board proceed with the 
adjudication of his appeal.  However, the veteran indicated 
his desire for the appeal to be remanded to the AOJ for 
review of this newly submitted evidence, issuance of a 
Supplemental Statement of the Case (SSOC), and then have the 
Board, if necessary, proceed with adjudication of his 
appeal.  In light of this response, the Board must remand 
the appeal to allow the RO to readjudicate the appellant's 
claim based on the newly submitted evidence. See 38 C.F.R. 
§ 20.1304; Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003).  

The veteran also claims that his cholestoma with right ear 
hearing loss is a result of service.  He claims that he had 
no right ear disability upon entrance into service.  
However, his audiometric report on entrance shows he had 
substantial hearing deficits at 1000hz and 2000 hz.  
Clinical evaluation of the right ear was abnormal on 
entrance and noted to be normal on separation examination.  
However, on the Report of Medical History on separation in 
January 1969, the veteran answered "yes" when asked if he 
ever had or have you now ear, nose, or throat trouble.  A 
May 2003 VA examination report performed in connection with 
the claim shows slightly increased hearing loss.  The 
examiner indicated that the veteran's hearing loss was less 
likely than not caused by military service.  No rationale 
was given for this opinion and the examiner indicated that 
she was not afforded the veteran's claims folder for review, 
and that since the veteran's condition claimed was medical 
in nature, an opinion should be offered by a medical doctor 
, preferably an ENT or otologist.  This was not done.  
Therefore, in addition to an audiology examination with 
access to the claims folder, the veteran should undergo a VA 
examination by an ENT or otologist to give an opinion 
regarding the veteran's alleged medical disability and a 
rationale for the opinion provided.  

Further, the record reflects that the veteran is in receipt 
of Social Security disability benefits as a result of his 
disabilities.  VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran may be 
receiving such benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  A request for the administrative decision and 
supportive documents should be made.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Finally, the veteran asserts his claim for service 
connection on the basis that he was afforded excessive 
amounts of alcohol and cigarettes and that as a result, he 
developed his aforementioned disabilities.  Direct service 
connection may be granted only when a disability was 
incurred or aggravated in the line of duty and not the 
result of the veteran's own willful misconduct, or for 
claims filed after October 31, 1990, the result of his or 
her abuse of drugs or alcohol.  38 C.F.R. § 3.301(a).  
Claims based on the effects of tobacco products were 
considered under new regulations in effect after 
June 9, 1998.  See 38 C.F.R. § 3.300.  The veteran's claim 
was filed in December 2002.  Additionally, the claims were 
not considered under 38 C.F.R. § 3.300 or 38 C.F.R. § 3.301, 
although he asserts that his disabilities are due to alcohol 
and smoking.  These claims should be reviewed under the 
aforementioned regulations.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration in connection 
with his claim for disability benefits 
and associate these with the claims 
file.  All efforts to obtain these 
records should be fully documented, and 
the RO should request a negative 
response from the Social Security 
Administration if records are not 
available.  

2.  The veteran should be scheduled for 
VA audiology and ENT examination.  All 
indicated studies should be performed.  
After a thorough review of the entire 
medical records, the examiners should 
provide an opinion as to the nature of 
the veteran's cholestoma with right ear 
hearing loss, if any, and to whether it 
is at least as likely as not due to or 
aggravated by the veteran's service.  An 
opinion should be provided and a 
rationale should be provided for any 
opinion rendered.  

3.  Readjudicate the issues of service 
connection for CAD, COPD, and cholestoma 
with right ear hearing loss.  The RO 
should review the case on the basis of 
all additional evidence of record. 
Additionally, the claims should be 
considered under 38 C.F.R. § 3.300 and 
38 C.F.R. § 3.301.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case which takes into consideration all 
evidence received from the April 2004 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


